FILED
                           NOT FOR PUBLICATION
                                                                            SEP 30 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50136

              Plaintiff-Appellee,                D.C. No. 3:14-cr-02120-L-1

 v.
                                                 MEMORANDUM*
JUAN MANUEL VALENZUELA-
SANCHEZ, AKA Miguel Angel
Contreras,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    M. James Lorenz, District Judge, Presiding

                     Argued and Submitted September 1, 2016
                              Pasadena, California

Before: TASHIMA, WARDLAW, and BYBEE, Circuit Judges.

      Juan Manuel Valenzuela-Sanchez (Valenzuela) appeals his conviction under

8 U.S.C. § 1326 for illegal reentry. He challenges the admission of the statement he

gave to an Immigration and Customs Enforcement (ICE) agent during a 2011

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
interview because he was not given a Miranda warning beforehand. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      The district court did not err in admitting Valenzuela’s statement at trial.

Valenzuela contends that non-Mirandized statements during custodial immigration

questioning must be categorically excluded. We disagree. Valenzuela cites no

authority generally requiring such warnings; nor can we find any such authority.

Furthermore, such a rule would assume that every person detained and questioned

by an immigration agent intends to commit an immigration-related crime in the

future. This assumption runs counter to the fact-specific inquiry required for

determining whether a Miranda warning is necessary: whether “under all the

circumstances involved in a given case, the questions are ‘reasonably likely to

elicit an incriminating response from the suspect.’” United States v. Booth, 669
F.2d 1231, 1237 (9th Cir. 1981) (quoting Rhode Island v. Innis, 446 U.S. 291, 301

(1980)).

      Moreover, considering the specific circumstances of Valenzuela’s 2011

detention and interview, we conclude that the questions were not reasonably likely

to elicit an incriminating response. An ICE agent interviewed Valenzuela in

connection with reinstatement of a prior removal order, and Valenzuela was

immediately removed to Mexico thereafter. At the time, he was neither targeted in


                                          2
a criminal investigation of his entry into the United States nor charged with an

immigration-related crime. See United States v. Chen, 439 F.3d 1037, 1042 (9th

Cir. 2006); United States v. Mata-Abundiz, 717 F.2d 1277, 1279 (9th Cir. 1983).

Therefore, the ICE agent was not required to provide Valenzuela with a Miranda

warning, and his statement during the 2011 interview was properly admitted.

      AFFIRMED.




                                          3